                         Case 4:17-cr-00293-BSM Document 2037 Filed 04/27/21 Page 1 of 1
AO 442 (Rev. 01/09) Arrest Warrant



                                         UNITED STATES DISTRICT COURT Received
                                                     Eastern District of Arkansas            2021 JAN -8 AH 9: 00
                                                                                                    •. , • . •
                                                                                                               r ·- 1I101
                                                                                                                       ~. •
                                                                                                                 •. " -:i
                                                                                                                 : ·: j,    ::,
                                                                                               ~-      •        I    •
                      United States of America                                                 c.'3Si:01'i: 1-;rr:.ansas

                                 v.                                       Case No.        4: l 7CR00293-24 BSM

                           Ralph A Ross

                             Defendant

                                                                                                                 APR ! 7 2021
                                                     ARREST WARRANT
To:       Any authorized law enforcement officer
         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)                             Ralph A Ross,
who is accused of an offense or violation based on the following document filed with the court:

D Indictment               D Superseding Indictment      D Information D Superseding Information D Complaint
•     Probation Violation Petition        (R]Supervised Release Violation Petition    •   Violation Notice [R]Order of the Court

This offense is briefly described as follows:

           Violation of conditions of release, as further explained in the attached documents.




Date: January 8, 2021


City and state:         Little Rock, Arkansas                                        JAMES W. MCCORMACK, CLERK
                                                                                          Printed name and title


                                                                Return
          This warrant was received on (date)

at (city and state)
                                                                     , and the   person~/1-02-1
Date:    3\(~ Iwit
                                                                                          Printed name and title
